Gastojv, Judge,
having stated the case as above, proceeded as follows: The Court is of opinion that the exceptions are to be allowed, and the report set aside. This evidence threw the burthen of explanation on the executor, and those who claim through him, the alleged creditor of the real estate. If no explanation were given, the commissioner ought to have inferred that the assets were at least equal to his disbursements. As the mistake of the Commissioner may have prevented explanations which otherwise might and would have been rendered, the Court, while it sets aside the report, *289re-commits the cause for making the inquiries heretofore ordered. '
Per Curiam. Order accordingly.